      Case 5:18-cr-00020-DCB-FKB Document 103 Filed 04/30/21 Page 1 of 18



                   IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                             WESTERN DIVISION



UNITED STATES OF AMERICA                                         PLAINTIFF
VS.                                  CRIMINAL NO. 5:18-cr-20-DCB-FKB-3
JERRY LEE WHITE, JR.                                             DEFENDANT


                       MEMORANDUM OPINION AND ORDER

       This matter is before the Court on Defendant Jerry Lee

White, Jr. (“Defendant”)’s Motion for Sentence Reduction Under

18 U.S.C. § 3582(c)(1)(A) (Compassionate Release). [ECF No. 88]

(the “Motion”).      Having reviewed the Motion, the response in

opposition, applicable statutory and case law, and being

otherwise fully informed in the premises, the Court finds as

follows:

                                 BACKGROUND

       This Court sentenced the Defendant on February 25, 2020, to

a term of 30 months’ incarceration for the crime of conspiracy

to distribute a controlled substance under 21 U.S.C. § 846.

[ECF Minute entry dated 02/25/2020; ECF No. 84].           The Defendant

currently is imprisoned at the United States Penitentiary in

Talladega, Alabama.       Federal Bureau of Prisons (“BOP”) records

that the United States filed under seal in this case indicate

that:    (i) the Defendant may be eligible for release to home


                                      1
   Case 5:18-cr-00020-DCB-FKB Document 103 Filed 04/30/21 Page 2 of 18



detention on September 29, 2021; (ii) with continued good

conduct, the Defendant could be released from BOP custody on

December 28, 2021; and (iii) the Defendant’s full sentence

otherwise will expire on or about May 11, 2022. [ECF No. 102 at

104-08].

     On July 30, 2020, the Defendant petitioned the warden of

the Talladega Penitentiary for compassionate release based upon

his medical concerns related to the COVID-19 virus and his

hypertension and morbid obesity.         Motion at 2; [ECF No. 88-1 at

3]; [ECF No. 98 (“Opposition”) ¶ 3 at 2].        The warden did not

respond to the Defendant within 30 days of the warden’s receipt

of the Defendant’s petition.      Opposition ¶ 3 at 2]; see also

Motion at 2.

     In the absence of a response from the warden, the Defendant

filed his Motion with the Court on September 17, 2020 and moved

for compassionate release pursuant to 18 U.S.C. §3582(c)(1)(A).

[ECF No. 88].       The Defendant claims that his medical history of

hypertension and obesity puts him at a greater risk of “life

threatening complications” from COVID-19.        Motion at 5.

                                DISCUSSION

               I.    Exhaustion of Administrative Remedies

  Title 18 U.S.C. § 3582(c)(1)(A) authorizes a district court to

grant a reduction of sentence upon motion by the Director of the

                                     2
      Case 5:18-cr-00020-DCB-FKB Document 103 Filed 04/30/21 Page 3 of 18



Bureau of Prisons or upon motion of the defendant “after the

defendant has fully exhausted all administrative rights to

appeal a failure of the Bureau of Prisons to bring a motion on

the defendant’s behalf or the lapse of 30 (thirty) days from the

receipt of such a request by the warden of the defendant’s

facility, whichever is earlier.” 1        The record shows no response

from the warden within 30 days from the date of his receipt of

the Defendant's compassionate release request.           [ECF No. 88-1 at


1   18 U.S.C. § 3582(c)(1)(A)(i)-(ii) provides:

(1) in any case--
(A) the court, upon motion of the Director of the Bureau of
Prisons, or upon motion of the defendant after the defendant has
fully exhausted all administrative rights to appeal a failure of
the Bureau of Prisons to bring a motion on the defendant's
behalf or the lapse of 30 days from the receipt of such a
request by the warden of the defendant's facility, whichever is
earlier, may reduce the term of imprisonment (and may impose a
term of probation or supervised release with or without
conditions that does not exceed the unserved portion of the
original term of imprisonment), after considering the factors
set forth in section 3553(a) to the extent that they are
applicable, if it finds that--
(i) extraordinary and compelling reasons warrant such a
reduction; or
(ii) the defendant is at least 70 years of age, has served at
least 30 years in prison, pursuant to a sentence imposed under
section 3559(c), for the offense or offenses for which the
defendant is currently imprisoned, and a determination has been
made by the Director of the Bureau of Prisons that the defendant
is not a danger to the safety of any other person or the
community, as provided under section 3142(g);

and that such a reduction is consistent with applicable policy
statements issued by the Sentencing Commission;

18 U.S.C.A. § 3582(c)(1)(A)(i)-(ii) (West)


                                      3
      Case 5:18-cr-00020-DCB-FKB Document 103 Filed 04/30/21 Page 4 of 18



3].    The United States and the Defendant agree that the

Defendant has exhausted the administrative remedy requirement of

18 U.S.C. § 3582(c)(1)(A). Opposition ¶ 3 at 2; see also Motion

at 2.    The Court accepts the agreement of the United States and

the Defendant.

                II. Extraordinary and Compelling Reasons

       The Defendant moves this Court for a reduction of his

sentence or release under Section 3582(c)(1)(A)(i), which

permits the sentencing court to grant such a motion where

“extraordinary and compelling reasons warrant such a reduction”

and where “a reduction [would be] consistent with applicable

policy statements issued by the Sentencing Commission,” after

consideration of the factors set forth in 18 U.S.C. 3553(a).

       The United States Sentencing Commission has established

guidelines to determine what constitutes an extraordinary and

compelling reason for compassionate release.           Although not

dispositive, the commentary to the United States Sentencing

Guidelines (“U.S.S.G.”) § 1B1.13 is instructive regarding what

may be sufficiently “extraordinary and compelling” to warrant

compassionate release.       United States v. Thompson, 984 F.3d 431,

433 (5th Cir. 2021); United States v. Rivas, 833 F. App'x 556,

558 (5th Cir. 2020) (upholding denial of compassionate release

and recognizing that the court was guided in its analysis by the

                                      4
      Case 5:18-cr-00020-DCB-FKB Document 103 Filed 04/30/21 Page 5 of 18



commentary to U.S.S.G. § 1B1.13); United States V. Romez Jose

Sabagh Cajeli, No. 4:13-Cr-38(17), 2021 WL 1616894, at *3 (E.D.

Tex. Apr. 23, 2021) (“[W]hile recognizing that they are not

binding, the court finds that the Commission's policy statement

contained in § 1B1.13 and the commentary thereto inform

its analysis as to what reasons may be deemed sufficiently

extraordinary and compelling to warrant compassionate

release.”).

      The comments to the U.S.S.G. provide four reasons that may

justify the reduction of a prison term: (1) medical conditions,

(2) age, (3) family circumstances, and (4) a catch-all for other

reasons.     See U.S.S.G. § 1B1.13, Application Note 1(A)–(D)

(2018). 2    In his Motion, the Defendant relies on his medical


2   The relevant comments to the U.S.S.G. provide:

1. Extraordinary and Compelling Reasons.--Provided the defendant
[is not a danger to the safety of any other person or to the
community], extraordinary and compelling reasons exist under any
of the circumstances set forth below:

(A) Medical Condition of the Defendant.
(i) The defendant is suffering from a terminal illness (i.e., a
serious and advanced illness with an end of life trajectory). A
specific prognosis of life expectancy (i.e., a probability of
death within a specific time period) is not required. Examples
include metastatic solid-tumor cancer, amyotrophic lateral
sclerosis (ALS), end-stage organ disease, and advanced dementia.
(ii) The defendant is—
(I) suffering from a serious physical or medical condition,
(II) suffering from a serious functional or cognitive
impairment, or
(III) experiencing deteriorating physical or mental health
because of the aging process,
                                      5
    Case 5:18-cr-00020-DCB-FKB Document 103 Filed 04/30/21 Page 6 of 18



condition to justify a reduction in his prison term. 3         The

comments to the U.S.S.G. describe the circumstances in which a




that substantially diminishes the ability of the defendant to
provide self-care within the environment of a correctional
facility and from which he or she is not expected to recover.

(B) Age of the Defendant. – The defendant (i) is at least 65
years old; (ii) is experiencing a serious deterioration in
physical or mental health because of the aging process; and
(iii) has served at least 10 years or 75 percent of his or her
term of imprisonment, whichever is less.

(C) Family Circumstances.
(i) The death or incapacitation of the caregiver of the
defendant's minor child or minor children.
(ii) The incapacitation of the defendant's spouse or registered
partner when the defendant would be the only available caregiver
for the spouse or registered partner.

(D) Other Reasons. – As determined by the Director of the Bureau
of Prisons, there exists in the defendant's case an
extraordinary and compelling reason other than, or in
combination with, the reasons described in subdivisions (A)
through(C).

U.S.S.G. § 1B1.13, Application Note 1(A)–(D)(2018).
3 In the list of reasons on the form motion that the Defendant
filed with the Court, the Defendant checked the box for “serious
physical or medical condition” and also checked the catch-all
box for “other extraordinary and compelling reasons”. Motion at
3. However, the Defendant essentially relies on his medical
concerns to support his Motion and does not specify any non-
medical reasons as grounds for his request. In the absence of
sufficiently compelling “other reasons” for release, the Court
will base its 18 U.S.C. 3582(c)(1)(A)(i) analysis on the
Defendant’s medical condition, and, following the Fifth
Circuit’s lead in Thompson, will decline to examine whether the
catch-all provision can be considered by the courts. Thompson,
984 F.3d at 435, n.4 (“We recognize and opt not to weigh in on
the split of authority as to whether this catch-all provision
delegates only to the Bureau of Prisons — and not the courts —
the task of identifying ‘other reasons’ justifying early
                                    6
   Case 5:18-cr-00020-DCB-FKB Document 103 Filed 04/30/21 Page 7 of 18



“[m]edical [c]ondition” might be sufficiently serious to warrant

release, which are: where the defendant has either (i) a

terminal illness or (ii) a condition “that substantially

diminishes the ability of the defendant to provide self-care

....”.   U.S.S.G. § 1B1.13, Application Note 1(A); Thompson, 984

F.3d at 433.

     Regarding the Defendant’s medical condition, the medical

records that the Defendant submitted to the Court show that he

is a 44-year-old black male who suffers from hypertension and

morbid obesity with a Body Mass Index greater than 40.         [ECF No.

88-1 at 4-7].   He has been prescribed a four-drug regimen to

control his hypertension: one Hydrochlorothiazide 25 MG tablet

per day; one Lisinopril 20 MG tablet per day; one Metoprolol

Tartrate 50 MG tablet per day; and one Nifedipine 90 MG tablet

per day.   Id. at 13-17.   The Defendant’s medical records do not

indicate that his hypertension and obesity are terminal

illnesses or that he has suffered any diminished ability in

caring for himself.    [ECF No. 88-1].    These medical records do,

however, indicate that the Defendant was feeling well and normal



release. See United States v. Ruffin, 978 F.3d 1000, 1006–08
(6th Cir. 2020) (describing the circuit split). Even if courts
properly can invoke the catch-all provision, Thompson's case
does not present sufficiently compelling ‘other reasons’ for
release, for the reasons explained below.”).


                                   7
    Case 5:18-cr-00020-DCB-FKB Document 103 Filed 04/30/21 Page 8 of 18



at the time of his 14-day medical examination, that there were

no new or acute problems to report, that he had a regular heart

rate and rhythm, that a Review of Systems (ROS) revealed no

general, cardiovascular, or pulmonary problems, and that he was

compliant with his four-drug hypertension regimen.          Id. at 9-14.

These records do not show that the Defendant is suffering

“extraordinary and compelling circumstances” which would warrant

Defendant’s release from incarceration.        United States v. Ayon-

Nunez, 2020 WL 704785, at *2–3 (E.D. Cal. Feb. 12,

2020)(“Chronic conditions that can be managed in prison are not

a sufficient basis for compassionate release.”).

        The Court is aware that current CDC publications indicate

that people with hypertension and/or who are severely obese (BMI

> 40 kg/m2) can be more likely to get severely ill from COVID-

19. 4   But the Court also is aware that many decisions from the

Fifth Circuit and other courts have found that hypertension and

obesity are not considered extraordinary and compelling reasons

that justify compassionate release.       E.g., Thompson, 984 F.3d at

432-35; United States v. Gowdy, 832 F. App'x 325, 327 (5th Cir.

2020) (medicinally controlled hypertension was not an

extraordinary and compelling reason for compassionate release);


4 CENTERS FOR DISEASE CONTROL AND PREVENTION, People with Certain
Medical Conditions, https://www.cdc.gov/coronavirus/2019-
ncov/need-extra-precautions/people-with-medical-conditions.html
(last visited April 29, 2021).
                                    8
   Case 5:18-cr-00020-DCB-FKB Document 103 Filed 04/30/21 Page 9 of 18



United States v. Stark, 831 F. App'x 129, 130 (5th Cir.

2020)(affirming the district court’s finding that defendant’s

obesity, hyperlipidemia, and family history of heart disease,

high blood pressure, and stroke did not put defendant at a

heightened risk of exposure to the virus); United States v.

Terrence Leavell, No. CR 07-202, 2021 WL 1517912, at *3 (E.D.

La. Apr. 16, 2021) (defendant with high blood pressure, diabetes

and obesity alleged nothing more than general concerns about

possible exposure to COVID-19 and was not entitled to relief

under § 3582); United States v. Ferrell, No. 1:16-cr-00259-TWP-

MJD-1, 2020 WL 3871210, at *5, n.5 (S.D. Ind. July 8, 2020)

(although CDC has stated that hypertension has been associated

with increased illness severity and adverse outcomes,

“association is not necessarily causation …”).        As the district

court aptly observed in United States v. Ferrell, “A

compassionate release is an extraordinary and rare event, even

during the present pandemic.”       Id. at *5.

     The Court also notes that the United States filed

additional BOP medical records under seal in this case, which

indicate that the Defendant tested positive for COVID-19 on

December 22, 2020, but he did not exhibit symptoms of the virus.

[ECF No. 102 at 1–5].    According to these records, the Defendant

was quarantined, remained asymptomatic, and denied experiencing

any symptoms of COVID-19.     Id.     The United States argues that
                                     9
   Case 5:18-cr-00020-DCB-FKB Document 103 Filed 04/30/21 Page 10 of 18



the Defendant’s “motion is premised upon the increased risk of

severe complications to his health that the virus poses while

incarcerated given his existing medical conditions; however, his

BOP records demonstrate that although he contracted the virus in

December 2020, his existing medical conditions did not

exacerbate the virus to make him severely ill while

incarcerated.”   Opposition at 3.       Courts have split regarding

whether an individual who has recovered from COVID-19 can still

show extraordinary circumstances for purposes of compassionate

release.   See United States v. Diaz-Diaz, No. 17-CR-03505-BAS-1,

2020 WL 6161215, at *2–3 (S.D. Cal. Oct. 21, 2020).         Given the

uncertainties in the science surrounding reinfection in COVID-19

cases, this Court cannot base its conclusion regarding the

existence or absence of compelling and extraordinary

circumstances in the Defendant’s case wholly on records of an

asymptomatic infection in December 2020.        See, e.g., United

States v. Molley, No. CR15-0254-JCC, 2020 WL 3498482, at *2

(W.D. Wash. June 29, 2020) (“[W]e do not know to what degree or

duration persons are protected against reinfection ... following

recovery from COVID.”; therefore, the possibility that a

defendant might get reinfected and, the next time around, suffer

more severe consequences, was too speculative to warrant

relief); United States v. Yellin, No. 3:15-cr-3181-BTM-1, 2020

WL 3488738, at *3 (S.D. Cal. June 26, 2020)(the medical evidence

                                   10
   Case 5:18-cr-00020-DCB-FKB Document 103 Filed 04/30/21 Page 11 of 18



is still uncertain as to the effect of a recovery on future

infection); United States v. Gates, No. 3:17-CR-150-DPJ-FKB,

2020 WL 3159184, at *3 (S.D. Miss. June 12, 2020)(“While it is

certainly tragic that Gates is among those federal inmates who

have contracted COVID-19, the Court cannot say, on this record,

that he is at higher risk or would otherwise be better off were

he released from incarceration now.”).

     Recently, our courts have considered the BOP’s

implementation of its COVID-19 vaccination program in analyzing

requests for compassionate release.       E.g., Leavell, 2021 WL

1517912, at *3.   As described by the BOP:

         The Bureau of Prisons (BOP) is working with the
     Centers for Disease Control and Prevention (CDC) and
     the Federal Government's COVID-19 Vaccine/Therapeutics
     Operation (formerly known as Operation Warp Speed), to
     ensure the BOP remains prepared to receive and
     administer the COVID-19 vaccine as it is made
     available. The BOP has received 146,829 doses and
     administered 143,392 doses of the COVID-19 vaccine.

https://www.bop.gov/coronavirus/.       The BOP website indicates

that, at the Talladega Penitentiary where Defendant is

incarcerated, 116 staff members and 314 inmates have been fully

inoculated (2 doses) with the COVID-19 vaccine as of 04/29/2021.

The record before the Court does not indicate whether the

Defendant is one of the Talladega inmates who has been fully

inoculated.   Nonetheless, the ongoing BOP vaccination program at

the Talladega facility is an important consideration in

                                   11
   Case 5:18-cr-00020-DCB-FKB Document 103 Filed 04/30/21 Page 12 of 18



evaluating the Defendant’s risk and a significant factor in the

Court’s conclusion that the Defendant’s medical conditions are

not sufficient to warrant an early release.


                     III.   Section 3142(g) Factors

     Even if extraordinary and compelling reasons for early

release did exist, the Guidelines’ policy statements provide for

a reduction in sentence only if a defendant “is not a danger to

the safety of any other person or the community, as provided in

18 U.S.C. § 3142(g).” U.S.S.G. § 1B1.13(2).        Factors relevant to

this inquiry include: (1) the nature and circumstances of the

offenses of conviction; (2) the weight of the evidence; (3) the

defendant’s history and characteristics; and (4) the nature and

seriousness of the danger posed by the defendant’s release.           See

18 U.S.C. § 3142(g).    In his Motion, the Defendant does not

address the issue of his potential danger to society.          United

States v. Ibarra-Zelaya, No. 4:04-CR-0150-02, 2021 WL 1092375,

at *3–4 (S.D. Tex. Mar. 22, 2021) (a reduction in sentence was

not warranted in case where the defendant did not provide

evidence or allege facts showing that he “is not a danger to the

safety of any other person or to the community”); United States

v. Maldonado, No. 4:15-CR-0632-01, 2021 WL 981812, at *4 (S.D.

Tex. Mar. 16, 2021).




                                   12
   Case 5:18-cr-00020-DCB-FKB Document 103 Filed 04/30/21 Page 13 of 18



    The United States does address this issue in its Opposition

and takes the position that as “a convicted drug trafficker of

cocaine and methamphetamine, … [the Defendant] continues to pose

the special danger of harm to the community as recognized by

Congress, and his sentence should not be reduced … .”

Opposition at 12.    The United States further argues, and the

Court agrees, that “[c]ompassionate release should not be

granted except in cases in which the inmate clearly does not

present a danger of recidivism or harm to the community … .”

Id. at 9; see also 18 U.S.C. § 3553(a)(2)(c); Tucker v. United

States, No. 2:17-CR-87, 2020 WL 4740480, at *3 (E.D. Va. Aug.

14, 2020)(compassionate release not appropriate where facially

nonviolent offenders still present a substantial threat

of recidivism); Dinning v. United States, 2020 WL 1889361, at *3

(E.D. Va. Apr. 16, 2020) (denying compassionate release because

the petitioner “poses an ongoing danger to the community” based

on his stated desire to return to the same positions of trust

that facilitated his offense).

     The Court has reviewed the Defendant’s Proposed Release

Plan [ECF No. 88-2] in determining whether the Defendant poses a

risk of recidivism or danger to the community.         Of concern to

the Court is the Defendant’s uncertain history of employment and

his unverified employment post-release.       The Proposed Release

Plan states that the Defendant has secured post-release
                                   13
    Case 5:18-cr-00020-DCB-FKB Document 103 Filed 04/30/21 Page 14 of 18



employment at Terry Woodside Logging and Strap in Liberty,

Mississippi. 5 [ECF No. 88-2 at 2].      The United States counters in

its Opposition:

      Information in White’s PSI, as well as in his proposed
      release plan, demonstrates that White’s labor skills are
      not newly acquired in prison, and their existence prior
      to his conviction did not dissuade him from criminal
      activity or protect society from his drug trafficking
      crime. White’s presentence investigation report reflects
      that his employment record shows no legitimate work
      history from 2010 through the time of his arrest in
      September 2018 (approximately 8 years). Only after
      White’s arrest did he resume legitimate employment.
      [PSI, docket entry 82, page 1 (arrest date of 9/27/2018),
      and paragraphs 75-76, pages 11-12; cf. White’s proposed
      release plan, docket entry 88-2, page 2]. Additionally,
      White’s present employability in the restaurant industry
      is questionable during the ongoing pandemic when many
      restaurants have been forced to limit their operation
      and reduce staff.
      …
      While White believes he can return immediately to
      employment [Docket entry 88-2, page 2], according to
      White’s PSI, he held his most recent job for only one
      year before his incarceration began while he was on
      pre-trial home detention with electronic monitoring,
      and verification of the employment had not been
      received by the U.S. Probation Office from White’s
      former employer. [PSI, docket entry 82, paragraph 75].
      There is no verification in the record by either BOP
      or the U.S. Probation Office that this employment
      opportunity still exists or that it remains a viable
      employment option during the ongoing pandemic.

Opposition at 9, 11.

5 The Court does not find a company with that name listed on the
Mississippi Secretary of State website but does find a dissolved
company listed as T.W. Logging LLC, with an address in Liberty,
Mississippi and a manager named Terry Woodside. Mississippi
Secretary of State website (last visited April 29, 2021),
https://corp.sos.ms.gov/corp/portal/c/page/corpbusinessidsearch/
portal.aspx#


                                    14
   Case 5:18-cr-00020-DCB-FKB Document 103 Filed 04/30/21 Page 15 of 18




     Having (i) conducted a hearing and sentencing of the

Defendant on February 25, 2020 (see docket minute entry), (ii)

issued a detailed (and restricted) Statement of Reasons [ECF No.

83], and (iii) rendered judgment as to the Defendant on March

16, 2020 [ECF No. 84], this Court is well-aware of the nature

and seriousness of the Defendant’s underlying crime, the weight

of the evidence and the Defendant’s guilty plea, and the history

and characteristics of the Defendant.       United States v. Guston,

No. 312CR116-CWR-FKB-3, 2021 WL 149018, at *5 (S.D. Miss. Jan.

15, 2021)(“Because this Court sentenced [Guston], the Court is

intimately familiar with how these factors apply to his

circumstances.”); accord United States v. Scparta, No. 18-CR-578

(AJN), 2020 WL 1910481, at *8 (S.D.N.Y. Apr. 20, 2020).          On this

record and given the uncertainty of the Defendant’s employment,

the Defendant has not persuaded the Court that he would pose no

danger of recidivism or harm to the community if he were granted

early release from incarceration.

                      IV. Section 3553(a) Factors

     A final consideration in the Court’s compassionate release

analysis is to determine whether a reduction in sentence is

consistent with the applicable Section 3553(a) factors.          See 18

U.S.C. § 3582(c)(1)(A); U.S.S.G. § 1B1.13.        Similar to the

factors already considered by the Court in its Section 3142(g)

                                   15
   Case 5:18-cr-00020-DCB-FKB Document 103 Filed 04/30/21 Page 16 of 18



analysis above, see Leavell, 2021 WL 1517912, at *4, the

applicable Section 3553(a) factors include, among others: the

defendant’s history and characteristics; the nature and

circumstances of the offense; the need for the sentence to

reflect the seriousness of the offense, promote respect for the

law, and provide just punishment for the offense; the need to

deter criminal conduct and protect the public from further

crimes of the defendant; the need to provide the defendant with,

inter alia, any needed medical treatment in the most effective

manner.    18 U.S.C. § 3553(a).

     Regarding the factors related to the Defendant’s sentence,

the Court notes that it already sentenced this Defendant at the

bottom of the calculated sentencing guideline range for this

offense.    [ECF No. 84]; Presentence Investigation Report, [ECF

No. 82 ¶ 83].    The sentence imposed fell below the statutory

minimum sentence because the Defendant satisfied the

requirements of the statutory “safety valve” at 18 U.S.C. §

3553(f). [ECF No. 83 at 2].     It is this Court’s opinion that to

reduce this sentence further by granting an early release would

not respect the need for the sentence to (i) reflect the

seriousness of the offense, (ii) promote respect for the law,

(iii) provide just punishment for the offense; (iv) deter

criminal conduct, and (vi) protect the public from further

crimes of the Defendant.     18 U.S.C. § 3553(a).
                                   16
   Case 5:18-cr-00020-DCB-FKB Document 103 Filed 04/30/21 Page 17 of 18



     In addition, the Court is not convinced that the

Defendant’s Proposed Release Plan [ECF No. 88-2] adequately

provides for the ongoing medical care that he states he will

need post-release.    Id. at 3.    The Defendant concedes that he

will not have access to health insurance if released.          Id.

Although the Defendant states in his Proposed Release Plan that

he would be willing to apply for government medical services,

id., there is no assurance on this record that he would qualify

for such assistance.    In short, the Defendant has presented no

evidence to convince the Court that, as a released inmate, he

would be safer from COVID-19 risks than he has been while

incarcerated, and his access to medical treatment post-release

appears less secure than it has been at the Talladega facility.

United States v. Chambliss, 948 F.3d 691, 694 (affirming the

district court’s consideration of the defendant’s need for

effective medical treatment in balancing the Section 3553(a)

factors and denying the defendant’s motion for compassionate

release).

     For all the reasons stated herein, the Court concludes that

there are no extraordinary and compelling reasons and no

justification under either Section 3142(g) or Section 3553(a) to

support the Defendant’s request for early release under 18

U.S.C. § 3582(c)(1)(A).



                                   17
   Case 5:18-cr-00020-DCB-FKB Document 103 Filed 04/30/21 Page 18 of 18



  Accordingly,

     IT IS HEREBY ORDERED that the Defendant’s Motion for

Sentence Reduction Under 18 U.S.C. § 3582(c)(1)(A)(Compassionate

Release)[ECF No. 88] is DENIED.

     SO ORDERED, this the 30th day of April, 2021.




                                            /s/ David Bramlette_____
                                        UNITED STATES DISTRICT JUDGE




                                   18
